Citation Nr: 0622280	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-43 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of an injury to the right (major) hand.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which increased the rating for the veteran's 
right hand disability from 10 to 20 percent - retroactively 
effective from the date of receipt of his claim for a higher 
rating.  He wants an even greater rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).

To support his claim, the veteran testified at a 
videoconference hearing before the Board in February 2006.  


FINDINGS OF FACT

1.  The medical evidence shows that residuals of the 
veteran's right hand injury cause limitation of motion of the 
index and long fingers with flare-ups or on repetitive 
movement, resulting in a gap of greater than one inch between 
the fingertip and the proximal transverse crease of the palm.  

2.  The fingers on the veteran's right hand are not ankylosed 
and the manifestations of his disability are not equivalent 
or tantamount to ankylosis.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for residuals of a right hand injury.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, and 4.71a, Code 5229 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a February 2004 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  He had two 
hearings and was provided two VA compensation examinations, 
including to assess the severity of his right hand disability 
- the dispositive issue.  He has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that, to the extent possible, 38 U.S.C.A. 
§ 5103(a) requires that VA provide content-complying VCAA 
notice before any initial unfavorable agency of original 
jurisdiction decision.  See, too, Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claim in April 2004 - so not until 
after sending the veteran a VCAA letter in February 2004.  
Consequently, there was no error in the timing of the VCAA 
notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for a higher disability 
rating, rather than for service connection (which has been 
granted).  But even so, as mentioned, he was provided notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  He was not, 
however, provided notice of the type of evidence necessary to 
establish an effective date if this benefit is granted.  But 
this is nonprejudicial because the Board is denying his claim 
for a higher disability rating, so any defect in notice 
regarding the effective date element is moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In evaluating the 
veteran's claim, all regulations that are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

VA's rating schedule provides that, for the index, long, 
ring, and little fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers fully extended, 
making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  

Evaluation of ankylosis of the index, long, ring, and little 
fingers:
- If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is 
rotation or angulation of a bone, evaluate as amputation 
without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.

- If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position

- If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap 
of more than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse crease of the 
palm, with the finger(s) flexed to the extent possible, 
evaluate as unfavorable ankylosis.  

- If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap 
of two inches (5.1 cm.) or less between the fingertip(s) 
and the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis.

If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.  

Unfavorable ankylosis of the index, long, ring, and little 
fingers warrants a 50 percent rating for the major hand and a 
40 percent rating for the minor hand.

See 38 C.F.R. § 4.71a, Diagnostic Code 5217 (2005).

Favorable ankylosis of the index, long, ring, and little 
fingers warrants a 40 percent rating for the major hand and a 
30 percent rating for the minor hand.  Code 5221.  

For favorable ankylosis of the index, long, and ring; index, 
long, and little; or index, ring, and little fingers, a 30 
percent evaluation is assigned for the major hand and a 20 
percent evaluation is assigned for the minor hand.  Favorable 
ankylosis of the long, ring and little fingers warrants a 20 
percent rating.  Code 5222.  

For favorable ankylosis of the index and long; index and 
ring; or index and little fingers, a 20 percent rating is 
assigned.  A 10 percent evaluation is warranted for favorable 
ankylosis of the long and ring; long and little; or ring and 
little fingers.  Code 5223.  

Unfavorable or favorable ankylosis of the index finger 
warrants a 10 percent rating.  Code 5225.  

A 10 percent rating is assigned for unfavorable or favorable 
ankylosis of the long finger.  Code 5226.  

Unfavorable or favorable ankylosis of the ring or little 
finger warrants a 0 percent rating.  Code 5227.  

For limitation of motion of the index or long finger, a 10 
percent evaluation is warranted with a gap of one inch (2.5 
cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  With a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees, a 0 percent rating is 
warranted.  Code 5229.  

A 0 percent evaluation is assigned for any limitation of 
motion in the ring or little finger.  Code 5230.  

The record shows the veteran sustained closed fractures of 
the proximal phalanx of the second through fifth digits on 
his right hand during service.  The hand was casted for 
several weeks.  He is right-handed (so this is his "major" 
hand).  Service connection for residuals of that injury has 
been in effect since 1978, and the April 2004 rating decision 
at issue increased the rating for the disability from 10 to 
20 percent - retroactively effective from the date of 
receipt of the veteran's claim for a higher rating.

In recent years, the veteran has had increasing complaints of 
occasional swelling and moderate pain in his right hand and 
fingers, as well as occasional cramping and difficulty 
flexing the fingers.  In particular, he has noted increasing 
difficulty with fine motor skills, such as picking up small 
items and buttoning his shirt.  He also has reported 
difficulty gripping things with his right hand and that he 
occasionally drops things.  

The veteran was afforded VA compensation examinations in 
February and November 2004.  Both examiners noted volar 
angulation of two of the digits of the veteran's right hand, 
although the February 2004 examiner indicated it was the ring 
and little fingers whereas the November 2004 examiner 
identified the second and third digits.  Both examiners 
indicated the veteran was able to oppose all fingers to the 
right thumb.  The November 2004 examiner also noted the 
veteran could touch all fingertips to the transverse crease 
without difficulty.  This examiner listed grip strength 
values indicating some decrease in strength in the right hand 
compared to the left, although the February 2004 examiner had 
noted that grip strength was full in both hands.  

The February 2004 VA examiner did not record individual range 
of motion values for the fingers of the veteran's right hand.  
But the November 2004 examiner recorded values indicating 
slight limitation of motion of the second and third 
metacarpophalangeal joints, moderate limitation of motion of 
the second proximal interphalangeal joint, and moderate 
limitation of motion of the second through fifth distal 
interphalangeal joints.  Both examiners stated there was no 
evidence of painful motion and the November 2004 examiner 
noted there was no evidence of arthritis in the fingers.  X-
rays of the fingers of the right hand in 1997, and again in 
November 2004, were reportedly essentially normal.  

The February 2004 examiner stated there was some evidence of 
weakness in the right hand and definite evidence of fine 
motor incoordination, but no fatigability or instability.  
The examiner further commented that the findings 
significantly limited the veteran's functional ability and 
would worsen during flare-ups, especially in cold weather or 
with repetitive movement, although it was unlikely there 
would be additional loss of range of motion during flare-ups.  

The November 2004 examiner indicated there was evidence of 
weakness and fatigability, but no instability.  That 
examiner, as well, stated there would be an increase in pain 
and weakness during flare-ups or on repeated use, limiting 
functional ability.  And to quantify this, he said the 
findings may be portrayed as an additional 10-20 degrees of 
limitation of motion.  

The veteran testified at two personal hearings - initially 
before a local Decision Review Officer (DRO) at the RO in May 
2005 and more recently in February 2006 before the 
undersigned Veterans Law Judge (VLJ) of the Board using 
video-conferencing technology.  At both hearings, the veteran 
described his right hand symptoms and the limitations they 
impose, essentially as set forth above, and argued the 
manifestations were equivalent to ankylosis, warranting a 
higher rating.  

Applying the clinical findings recorded by the 2004 VA 
examiners, it is clear there is no ankylosis of any joints of 
any of the fingers on the veteran's right hand.  See Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 
3 Vet. App. 259 (1992), both indicating that ankylosis is 
complete immobility of the joint in a fixed position, either 
favorable or unfavorable.



Although admittedly some deformity has been noted, 
significant functional movement is retained in all fingers.  
Thus, the Board finds that the reported manifestations are 
not equivalent or tantamount to ankylosis, so a compensable 
rating is not warranted on this basis.  See Codes 5217, 5222, 
5223, 5225, 5226, and 5227.  It is also clear that, during 
normal use, the veteran does not have sufficient limitation 
of motion of any finger to warrant a compensable rating on 
that basis, since the examiners indicated he could touch all 
of his fingers to the palmar crease.  See Codes 5229, 5230.  

There remains for consideration, however, the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), that the 
provisions of the Rating Schedule do not subsume 38 C.F.R. 
§ 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  
See also 38 C.F.R. § 4.59.

Both of the VA examiners indicated the veteran's right hand 
symptoms worsen during flare-ups or with repetitive movement 
and thereby significantly limit his functional ability when 
this occurs.  They disagreed as to whether increased 
limitation of motion results.  But giving the veteran the 
benefit of the doubt, the Board finds that he indeed 
experiences greater limitation of motion on use, including 
during flare-ups, and that this greater limitation of motion 
warrants a compensable rating for his index and long fingers.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  



Code 5229 provides a maximum 10 percent rating for the index 
and long fingers, but Code 5230 provides only a 0 percent 
rating for the ring and little fingers.  And as mentioned, 
the regulations state that, if there is limitation of motion 
of two or more digits, each digit is to be evaluated 
separately and the evaluations combined.  So evaluating the 
limitation of motion in the veteran's fingers, with two 10 
percent ratings (for his index and long fingers) and two 0 
percent ratings (for his ring and little fingers), results in 
a combined rating of 20 percent.  See 38 C.F.R. § 4.25 
(2005).

Although the RO has not rated the manifestations of the right 
hand disability on this specific basis, a 20 percent rating 
is, nevertheless, already currently in effect.  Accordingly, 
the Board finds that no higher schedular rating is warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, and 4.71a, Code 5229.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the regular schedular standards adequately 
describe and provide for the veteran's disability level.  
Keep in mind that, generally speaking, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  So to take the 
veteran's case outside this norm, there must be some 
exceptional circumstance.  And here, there is no evidence he 
has ever been hospitalized since service for treatment of his 
right hand disability, much less frequently.  Instead, he has 
been evaluated and treated on an outpatient (as opposed to 
inpatient) basis.  Neither does the record reflect marked 
interference with employment - again, meaning above and 
beyond that contemplated by his current schedular rating, now 
20 percent.  He has submitted no evidence of excessive time 
off from work due to the disability or of concessions made by 
his 


employer because of it.  There simply is no evidence of any 
unusual or exceptional circumstances that would take his case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  


ORDER

The claim for a rating higher than 20 percent for residuals 
of a right hand injury is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


